—Appeal from a judgment of the County Court of Albany County (Turner, Jr., J.), rendered September 30, 1993, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
We reject defendant’s claim that County Court abused its discretion by denying defendant’s motion to withdraw his negotiated plea of guilty of the crime of burglary in the second degree. Our review of the record indicates that defendant’s plea was entered in a knowing and voluntary fashion. With respect to his motion to withdraw, defendant was given a sufficient opportunity to advance his arguments in support of the motion. Under the circumstances, we find no reason to disturb the rulings of County Court.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.